Citation Nr: 0731430	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Stargardt's disease 
(claimed as blindness).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend, K.P.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1970 to July 
1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
Stargardt's disease (claimed as blindness).
 
The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in Atlanta, Georgia, in July 2007.  During the hearing, the 
veteran withdrew his appeal for an increased evaluation for 
hearing loss.  The veteran's withdrawal of that issue from 
appeal is valid.  38 C.F.R. § 20.204(a), (b) (2007).  That 
issue is not before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's vision impairment is due to a congenital 
defect which preexisted the veteran's active service, even 
though the disorder was not diagnosed until many years after 
the veteran's service separation.

2.  The evidence establishes that the veteran did not incur 
any superimposed disease or injury to either eye during 
active service.


CONCLUSION OF LAW

Stargardt's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for blindness because the first symptoms of his 
blindness manifested in service, even though the congenital 
defect underlying his blindness was not diagnosed until many 
years after his service separation.

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  VA has a duty to notify a claimant and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  This notification obligation 
was accomplished by way of a letter from the RO issued to the 
veteran in October 2002.  This letter effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim for service connection; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) advising the 
veteran to tell VA about any additional information or 
evidence VA should obtain, and advising the veteran to submit 
his own statements or statements from others to support his 
claim.  Although the letter did not specifically advise the 
veteran to submit any evidence in his possession that 
pertained to his claim, the veteran clearly understood that 
he could submit evidence, as he demonstrated by submitting 
private clinical records and by submitting information 
obtained from medical textbooks and other sources of 
information about the cause of his blindness.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claim for service connection which is denied in this 
decision, because, since the claim has been denied, no 
disability rating or effective date for service connection 
will be assigned.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private clinical records, correctional 
facility clinical records, and some VA outpatient treatment 
records have been obtained.  The veteran also submitted 
medical information obtained from a variety of sources about 
Stargardt's disease.  In particular, the veteran submitted 
medical reference information about Stargardt's disease from 
Macular Degeneration International.  That organization 
provides medical reference information on its Internet 
Website.  The veteran argued, in several communications, that 
this evidence should be considered.  As the veteran submitted 
this information himself, there is no requirement that he be 
advised that the evidence is of record.  Thurber v. Brown, 5 
Vet. App. 119 (1993).  

Moreover, as the claim of direct incurrence is denied as a 
matter of law, to that extent, at a minimum, no additional 
notice or development could change the outcome of the claim.  
As to that determination, no further discussion of the VCAA 
is required.  Wensch v. Principi, 15 Vet. App. 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

The RO sought records from each provider identified by the 
veteran.  The veteran testified at a hearing before the 
Board.  The record establishes that no other evidence is 
required to address the issue on appeal.  The evidence also 
establishes that no additional VA examination is required to 
adjudicate the claim on appeal, as VA provider opinions as to 
the cause of the veteran's vision impairment are of record.  
As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  



Claim for service connection for vision impairment

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

A veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  In this case, 
the veteran has submitted clinical evidence establishing that 
he has Stargardt's disease, and he has submitted information 
which states that Stargardt's disease is more properly 
designated as Stargardt macular dystrophy.  Dystrophy, for 
purposes of information only and without reliance thereon, is 
defined as progressive changes to tissue or an organ 
resulting from defective nutrition.  Stedman's Medical 
Dictionary 557 (27th ed. 2000).  

Stargardt macular dystrophy, according to evidence submitted 
by the veteran, is a congenital defect caused by a mutation 
in a gene specific to the retina.  This mutation results in a 
defect in a transporter protein, causing accumulation of a 
lipofuscin (yellow) substance in the photoreceptor cells, and 
eventual abnormal photoreceptor function.  Because the 
effects of damage to the photoreceptor cells is generally 
first manifested between the ages of 6 and 20, it is 
sometimes called juvenile macular dystrophy.  

The Board notes that the information submitted by the veteran 
is accepted as medically accurate, since the information 
submitted by the veteran accords with dictionary definition, 
which defines Stargardt's disease as "atrophic macular 
lesions caused by mutation in the ATP-binding cassette 
transporter [in] a retina-specific gene."  Stedman's Medical 
Dictionary 521 (27th ed. 2000).  Since this definition is 
used only for the purpose of comparison with the information 
submitted by the veteran, but without reliance thereon, 
review of this dictionary definition does not require notice 
to the veteran.  Thurber, supra.

No vision impairment was noted on the veteran's entrance 
examination.  The veteran argues that he is entitled to a 
presumption of sound condition at entry, as far as his vision 
is concerned.  Because the vision impairment in this case, 
Stargardt or juvenile macular dystrophy, is considered 
"congenital" or "a defect," and not a disease, service 
connection for the underlying defect is not allowable by law, 
and therefore the question of whether the presumption of 
soundness is rebutted need not be addressed as it pertains to 
the underlying congenital defect because that issue is moot.  
See 38 C.F.R. § 3.303(c), 4.9 (2006). 

If a Court determines that the veteran was entitled to the 
presumption of soundness, the Board notes that, to overcome 
the presumption of soundness, there must be both clear and 
unmistakable evidence that the claimed eye disorder 
preexisted military service and there is clear and 
unmistakable evidence that it was not aggravated by service.   
It is a well-accepted medical principle that a gene mutation 
such as the transporter protein abnormality in this case 
would pre-exist the veteran's service.  38 C.F.R. § 3.303(c).  
Therefore, the evidence submitted by the veteran clearly and 
unmistakably shows that the cause of the veteran's vision 
impairment is a congenital defect in protein transportation 
to the veteran's retina.  If evidence to rebut the 
presumption of soundness if required in this case, such 
evidence is of record.  The Board notes, in particular, that 
the veteran has argued throughout his case that the medical 
treatise information as to the type of vision impairment at 
issue should be considered.  See, e.g., February 2003 notice 
of disagreement; November 2003 statement from veteran, June 
2004 statement from veteran.  The presumption of soundness 
has been rebutted.  

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, and 
personality disorder, among other defects, are not 
"diseases" or "injuries" within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2007).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  

The Board notes that the evidence submitted by the veteran 
clearly establishes that, although the cause of the veteran's 
vision impairment may be called Stargardt's disease, that 
terminology was applied in the early 1900s, before the defect 
underlying the manifestations was identified.  Even though 
this disorder is called a disease, the evidence establishes 
that it is indeed a defect in a specific protein, and, like a 
missing part or a supernumerary part, pre-existed the 
veteran's service.  This distinction is important because a 
defect, a structural or inherent abnormality, is generally 
considered a condition which is not subject to improvement or 
deterioration.  VAOPGCPREC 82-90 at page 2.  In this case, 
the defect in the protein is continuous, although the onset 
of noticeable symptoms of that defect is variable, because 
the rate of accumulation of the substances which should be 
carried away from the retina but are not because of the 
defect in the protein, is variable.  

Thus, regardless of the character or the quality of any 
evidence which the veteran has submitted or could submit as 
to when his vision impairment  was first manifested or when 
the disorder resulting from the genetic mutation was 
diagnosed, this strictly congenital defect cannot be 
recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities.  Thus, service connection 
for Stargardt's disease as incurred in service must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); 
Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of 
the exclusion in 38 C.F.R. § 3.303(c) of congenital and 
development defects such as refractive error from the 
definition of disease or injury, at least as to preclusion of 
service connection for personality disorder, has been upheld.  
Winn, 8 Vet. App. at 51

Nevertheless, even though a congenital defect, by its nature, 
pre-exists service, and service connection on the basis of 
incurrence in service may not be granted, service connection 
for a congenital defect may be awarded if the congenital 
defect was aggravated through superimposed injury during 
active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Thus, 
the Board must turn to the question of whether the veteran 
incurred a superimposed disease or injury during service 
which aggravated, that is, permanently worsened, the 
underlying pathology of the disorder.  If so, service 
connection for the resulting disability is warranted.

The veteran sought treatment in service for headaches and an 
upset stomach in February 1970.  No objective vision or 
neurologic abnormality was found, and a diagnosis of tension 
headaches was assigned.  In November 1973, the veteran 
reported a past diagnosis of abdominal epilepsy.  He stated 
that he had a long history of abdominal and head discomfort.  
The veteran reported head trauma at age 5, with almost 
constant headaches since then.  He denied neurological 
disturbances or seizures.  A diagnosis of post-traumatic 
cephalgia was assigned, after examination disclosed benign 
fundus, intact cranial nerves, and normal neurological 
findings.  An EEG conducted in March 1974 was interpreted as 
normal.  

A May 1974 Medical Board Report states that pre-service 
private records disclosed that the veteran was admitted for 
inpatient evaluation of "epileptic equivalent."  In this 
case, however, the service medical records establish that the 
veteran did not injure his eyes during service, and no 
disease was incurred in service which affected his eyes.  The 
private records referenced by the Medical Board Report are 
not associated with the service medical records.  The Medical 
Board Report states that the veteran was taking Fiorinal for 
his headaches, without relief.  The Medical Board recommended 
discharge based on the diagnosis of abdominal migraine, 
existing prior to entry (EPTE), and the veteran did not 
disagree with those findings.  

The veteran does not claim that his underlying congenital 
abnormality was aggravated during service.  The service 
medical records, including the Medical Board Report, 
establish that the veteran did not injure his eyes during 
service, and establish that no disease was incurred in 
service which affected the veteran's eyes.  In particular, 
the evidence establishes that his vision was examined during 
service, and no changes in vision were found.  Neurological 
evaluation conducted in service disclosed that the veteran 
denied any injury.  

Post-service records which establish a diagnosis of 
Stargardt's disease begin in April 2000.  The veteran has 
provided medical statements, including from David S. Robbin, 
M.D., Richard Ling, M.D., and James Kimble, M.D., to 
establish that he is legally blind as a result of Stargardt's 
disease, also known as Stargardt macular dystrophy.  An April 
2000 medical statement from James M. Harrison, Ph.d, reflects 
that the veteran's vision in June 1999 was 20/25 OD (right 
eye) and 20/50 OS (left eye), but had decreased to 20/80 OD 
and 20/200 OS by April 2000.  A December 2005 VA treatment 
note reflects that a diagnosis of Stargardt's disease was 
based on the opinion of Dr. Kimble.  The evidence of record 
is generally consistent with the veteran's contention that 
Stargardt's was first diagnosed in 1998, and his contention 
that vision problems began affecting employability in 1992.  

These records and statements establish that the veteran 
worked for nearly 20 years after his service discharge 
without employment impairment due to vision loss, and that 
the underlying disorder was not diagnosed until more than 20 
years had elapsed after the veteran's service separation.  
The length of time which elapsed between the veteran's 
service and diagnosis of his vision impairment is consistent 
with a finding that his congenital defect was not permanently 
aggravated in service.  The fact that the veteran's vision in 
June 1999, more than 20 years after his service separation, 
was 20/25 OD and 20/50 OS (left eye), is unfavorable to a 
finding that the veteran's congenital defect was aggravated 
in service.  

Nevertheless, the veteran asserts that, because he believes 
he noted signs and symptoms that something was wrong with his 
vision in service, he should be awarded service connection 
for the defect.  Unfortunately, in the absence of in-service 
incurrence of some superimposed eye disease or injury which 
permanently worsened the pre-existing congenital abnormality, 
service connection for the veteran's vision impairment due to 
Stargardt macular dystrophy is not authorized by law.  
38 C.F.R. §§ 3.303, 3.304, 3.306.  The claim must be denied.  


ORDER

The appeal for service connection for Stargardt's disease, 
claimed as blindness, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


